Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  10, 11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to sufficiently describe and/or suggest a tire comprising: a sensor module including a plurality of sensors and configured to be attached onto an inner surface of the tire to monitor conditions of the tire and a road surface; and a connection member for connecting the plurality of sensors, wherein the plurality of sensors are arranged in a line perpendicular to a traveling direction of the tire, wherein the plurality of sensors comprise: a main sensor for performing wireless transmission and reception of data; two groups of sub-sensors disposed opposite to each other with respect to the main sensor; and a power supply element for supplying power to the main sensor, wherein the two groups of sub-sensors are electrically connected to the main sensor via the connection member to share data and power with the main sensor, and wherein the tire further includes an integral type film is attached on the entire inner surface of the tire in order to prevent tire air pressure from being leaked without a rubber inner liner inside the tire.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner




/Eric Blount/Primary Examiner, Art Unit 2684